OaMpbbll, J.
Respondent, w.ho pleaded guilty to a charge of assault with intent to murder, now seeks on writ of error to reverse the judgment for an alleged irregularity.
It is sufficient to say that the writ was not sued out until about six years after judgment, five years being the statutory limitation, allowing for all disabilities, both for writs of error and writs of certiorari; the latter writ being appropriate to accompany the writ of error, if issued in time.
The writ must be dismissed.
The other Justices concurred.